                      Case 1:21-cv-01919-JGK Document 10 Filed 03/10/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________  DistrictofofNew
                                               Southern District      __________
                                                                         York


        Commodity Futures Trading Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No.     21-CV-1919
      John David McAfee and Jimmy Gale Watson                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Commodity Futures Trading Commission                                                                 .


Date:          03/10/2021
                                                                                          Attorney’s signature


                                                                           Alejandra de Urioste (N.Y. Bar No. 4629499)
                                                                                     Printed name and bar number
                                                                                     140 Broadway, 19th Floor
                                                                                    New York, New York 10005


                                                                                                Address

                                                                                        adeurioste@cftc.gov
                                                                                            E-mail address

                                                                                          (646) 746-9881
                                                                                          Telephone number

                                                                                          (646) 746-9940
                                                                                             FAX number
